DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is entitled to and claims the benefit of priority of KR Patent App. No. 10-2019-0044304, filed 04/16/2019. The preliminary amendment filed on 12/30/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-25 are pending. Claims 1-25 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statements submitted on 12/30/2019, and 12/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Drawings
5.	The drawings are received on 12/30/2019. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 12/30/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Daniel Kim on 04/11/2022 to amend claims 1,5,7,9,11, and 13. Claim 10 is cancelled. All the claims renumbered accordingly. 

The application has been amended as follows:
7.1	 Claims 1-25  (Page 1-8/8, marked as Page 65  to Page 72, claims dated 12/30/2019) have been replaced by –

1.	A near-infrared absorbing composition, comprising
a copper salt capable of absorbing light in a near-infrared wavelength region; 
a first amine compound having no polymerizable functional group; and 
a second amine compound comprising at least a monofunctional polymerizable functional group,
wherein the copper salt is represented by Chemical Formula 3-1:
[Chemical Formula 3-1]

    PNG
    media_image1.png
    297
    907
    media_image1.png
    Greyscale

wherein in Chemical Formula 3-1,
Q is phosphorous or sulfur,
t1 is an integer of 0 to 8, 
R is a substituted or unsubstituted C1 to C19 alkyl group, and
R21 and R22 are each independently hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C2 to C20 alkenyl group, a substituted or unsubstituted C2 to C20 alkynyl group, a substituted or unsubstituted C6 to C20 aryl group, a substituted or unsubstituted C3 to C20 heteroaryl group, -ORb1, -C(=O)Rb2, -OC(=O)Rb3, wherein Rb1, Rb2, and Rb3 are each independently hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C12 to C20 alkenyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C3 to C20 heteroaryl group, or a functional group represented by Chemical Formula X:
[Chemical Formula X]

    PNG
    media_image2.png
    243
    561
    media_image2.png
    Greyscale

wherein in Chemical Formula X,
Rb4 is hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C1 to C20 heteroalkyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C3 to C20 heteroaryl group, and
t2 is an integer of 0 to 8.  

2.	The near-infrared absorbing composition of claim 1, wherein the first and second amine compounds each independently comprise a secondary amine compound, a tertiary amine compound, or a combination thereof.  

3.	The near-infrared absorbing composition of claim 2, wherein the first and second amine compounds each independently comprise an aliphatic secondary amine compound, an aliphatic tertiary amine compound, or a combination thereof.  

4.	The near-infrared absorbing composition of claim 1, wherein the polymerizable functional group comprises an alkenyl group, an alkynyl group, a acrylate group, an epoxy group, or a combination thereof.  

5.	The near-infrared absorbing composition of claim 1, wherein a combination of the first amine compound and the second amine compound is included in an amount greater than 0 wt% and less than or equal to 20 wt% based on a solid content of the near-infrared absorbing composition.  

6.	The near-infrared absorbing composition of claim 1, wherein a combination of the first amine compound and the second amine compound has a boiling point of greater than or equal to about 90° C.  

7.	The near-infrared absorbing composition of claim 1, wherein the first amine compound is represented by Chemical Formula 1:
[Chemical Formula 1]
N(R1-)(R2)(R3)
wherein,
R1, R2, and R3 are each independently a C1 to C20 alkyl group, a C4 to C20 cycloalkyl group, -(CH2)j-Ra, wherein, Ra is a C1 to C10 heteroalkyl group, a C4 to C20 cycloalkyl group, or a C4 to C20 heterocycloalkyl group, and j is an integer of 1 to 10, or a combination thereof.  

8.	The near-infrared absorbing composition of claim 7, wherein
R1, R2, and R3 are each independently a C1 to C20 linear alkyl group, a C3 to C20 branched alkyl group, or a C4 to C20 cycloalkyl group, and
when one or more of R1, R2, and R3 is a C1 to C2 alkyl group, at least one of the remaining R1, R2, and R3 is a C3 to C20 linear alkyl group, a C3 to C20 branched alkyl group, or a C4 to C20 cycloalkyl group.  

9.	The near-infrared absorbing composition of claim 7, wherein the first amine compound comprises a compound
[Chemical Formula 1-1]

    PNG
    media_image3.png
    235
    276
    media_image3.png
    Greyscale

[Chemical Formula 1-2]

    PNG
    media_image4.png
    260
    456
    media_image4.png
    Greyscale

[Chemical Formula 1-3]

    PNG
    media_image5.png
    326
    328
    media_image5.png
    Greyscale

[Chemical Formula 1-4]

    PNG
    media_image6.png
    227
    373
    media_image6.png
    Greyscale
.  

10. 	Canceled.	 

11.	The near-infrared absorbing composition of claim 1, wherein the second amine compound is represented by Chemical Formula 2:
[Chemical Formula 2]

    PNG
    media_image7.png
    297
    658
    media_image7.png
    Greyscale

wherein in Chemical Formula 2, 
R11 and R12 are independently a C1 to C20 alkyl group, a C2 to C20 alkenyl group, a C2 to C20 alkynyl group, or a C4 to C20 cycloalkyl group,
R13 is hydrogen, a C1 to C20 alkyl group, a C2 to C20 alkenyl group, a C2 to C20 alkynyl group, or a C4 to C20 cycloalkyl group, and
k is an integer of 0 to 8.  

12.	The near-infrared absorbing composition of claim 11, wherein the first and second amine compounds each independently form a coordination with the copper salt.  

13.	The near-infrared absorbing composition of claim 12, wherein the first and second amine compounds and the copper salt form a copper complex represented by Chemical Formula 4:
[Chemical Formula 4]

    PNG
    media_image8.png
    601
    1067
    media_image8.png
    Greyscale

wherein in Chemical Formula 4, 
Q is phosphorous or sulfur,
R1, R2, and R3 are independently a C1 to C20 alkyl group, a C4 to C20 cycloalkyl group, -(CH2)j-Ra, wherein, Ra is a C1 to C10 heteroalkyl group, a C4 to C20 cycloalkyl group, or a C4 to C20 heterocycloalkyl group, and j is an integer of 1 to 10, or a combination thereof; 
R11 and R12 are independently a C1 to C20 alkyl group, a C2 to C20 alkenyl group, a C2 to C20 alkynyl group, or a C4 to C20 cycloalkyl group,
R13 is hydrogen, a C1 to C20 alkyl group, a C2 to C20 alkenyl group, a C2 to C20 alkynyl group, or a C4 to C20 cycloalkyl group,
t1 is an integer of 0 to 8,
k is an integer of 0 to 8, and
R21 and R22 are each independently hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C2 to C20 alkenyl group, a substituted or unsubstituted C2 to C20 alkynyl group, a substituted or unsubstituted C6 to C20 aryl group, a substituted or unsubstituted C3 to C20 heteroaryl group, -ORb1, -C(=O)Rb2, -OC(=O)Rb3, wherein Rb1, Rb2, and Rb3 are each independently hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C12 to C20 alkenyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C3 to C20 heteroaryl group, or a functional group represented with Chemical Formula X:
[Chemical Formula X]

    PNG
    media_image2.png
    243
    561
    media_image2.png
    Greyscale

wherein in Chemical Formula X, 
Rb4 is hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C1 to C20 heteroalkyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C3 to C20 heteroaryl group, and
t2 is an integer of 0 to 8.

14.	The near-infrared absorbing composition of claim 1, which further comprises a polymerizable cross-linking monomer comprising an acryl-based cross-linking monomer, an epoxy-based cross-linking monomer, or a combination thereof.  

15.	The near-infrared absorbing composition of claim 14, wherein
the polymerizable cross-linking monomer comprises an acryl-based cross-linking monomer and an acryl-based cross-linking monomer, and
a content of the acryl-based cross-linking monomer is greater than a content of the acryl-based cross-linking monomer based on a total weight of the polymerizable cross-linking monomer.  

16.	The near-infrared absorbing composition of claim 1, wherein the near-infrared absorbing composition further comprises a polymerizable cross-linking monomer comprising an acryl-based cross-linking monomer, an epoxy-based cross-linking monomer, or a combination thereof.  

17.	The near-infrared absorbing composition of claim 1, wherein the near-infrared absorbing composition has a maximum absorption wavelength in a wavelength region of about 820 nm to about 900 nm.  

18.	An optical structure comprising a near-infrared absorption layer formed using the near-infrared absorbing composition of claim 1.  

19.	The optical structure of claim 18, wherein the copper salt is included in an amount of about 50 wt% to about 70 wt% based on a total weight of the near-infrared absorption layer.  

20.	The optical structure of claim 18, wherein the optical structure further comprises a transparent substrate in contact with the near-infrared absorption layer.  

21.	The optical structure of claim 18, wherein the optical structure after being placed at a temperature of 80° C under relative humidity of 85 RH% for 24 hours exhibits a change of an average light transmittance of less than or equal to about -5% in a wavelength region of about 430 nm to about 565 nm.  

22.	The optical structure of claim 18, wherein the optical structure after being placed at a temperature of 80° C under relative humidity of 85 RH% for 24 hours exhibits a change of an average light transmittance of less than or equal to about 10% in a wavelength region of about 950 nm to about 1200 nm.  

23.	The optical structure of claim 18, wherein the optical structure after being placed at a temperature of 80° C under relative humidity of 85 RH% for 24 hours exhibits a change of an average light transmittance of less than or equal to about 8% in a wavelength region of about 950 nm to about 1100 nm.  

24.	camera module comprising
a lens;
an image sensor; and
the optical structure of claim 18 disposed between the lens and the image sensor.  

25.	An electronic device comprising the optical structure of claim 18.  

–



Allowable Subject Matter
8.	Claims 1-9, 11-25 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Hitomi et al. (US Pub. No. 2016/0103247 A1, hereinafter, “’247”). ‘247 teaches a production method for a camera module comprising a solid-state imaging element substrate and a near infrared radiation cut-off filter disposed on a light-receiving side of the solid-state imaging element substrate, comprising: forming a near infrared radiation cut-off filter by applying the near infrared radiation-absorbing composition to a light-receiving side of the solid-state imaging element substrate, wherein the near infrared radiation-absorbing composition comprising: a copper compound obtained from a reaction between a siloxane (A1) having an acid group or a salt thereof and a copper component, wherein the acid group is at least one group selected from a group consisting of a phosphoric acid group, a carboxylic acid group, and a sulfonic acid group, and wherein the siloxane (A1) includes at least one of a polymer having a repeating unit represented by Formula (A1-1), a cyclic siloxane, a siloxane having a ladder-like structure, a siloxane having a basket-like structure, and a siloxane having a random structure as shown below in Formula (A1-1), R1 represents an alkyl group or an alkoxy group, Y1 represents a divalent linking group, and X1 represents an acid group or a salt thereof. ‘247 does not expressly teach the copper salt is represented by Chemical Formula 3-1 as set forth in the instant claimed. Therefore the instant claims are distinguished over the prior art.  

    PNG
    media_image9.png
    123
    319
    media_image9.png
    Greyscale


Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed near-infrared absorbing composition, comprising a copper salt capable of absorbing light in a near-infrared wavelength region; a first amine compound having no polymerizable functional group; and a second amine compound comprising at least a monofunctional polymerizable functional group, wherein the copper salt is represented by Chemical Formula 3-1:
[Chemical Formula 3-1]

    PNG
    media_image1.png
    297
    907
    media_image1.png
    Greyscale

wherein in Chemical Formula 3-1, Q is phosphorous or sulfur, t1 is an integer of 0 to 8, R is a substituted or unsubstituted C1 to C19 alkyl group, and R21 and R22 are each independently hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C2 to C20 alkenyl group, a substituted or unsubstituted C2 to C20 alkynyl group, a substituted or unsubstituted C6 to C20 aryl group, a substituted or unsubstituted C3 to C20 heteroaryl group, -ORb1, -C(=O)Rb2, -OC(=O)Rb3, wherein Rb1, Rb2, and Rb3 are each independently hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C12 to C20 alkenyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C3 to C20 heteroaryl group, or a functional group represented by Chemical Formula X:
[Chemical Formula X]

    PNG
    media_image10.png
    194
    449
    media_image10.png
    Greyscale

wherein in Chemical Formula X, Rb4 is hydrogen, a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C1 to C20 heteroalkyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C3 to C20 heteroaryl group, and t2 is an integer of 0 to 8.  

The embodiment provides a near-infrared absorbing composition, an optical structure, and a camera module and an electronic device including the same. The near-infrared absorbing composition includes a copper salt capable of absorbing light in a near-infrared wavelength region and an amine compound, wherein the amine compound includes a first amine compound having no polymerizable functional group and a second amine compound including at least monofunctional polymerizable functional group. The near-infrared absorbing composition having good near-infrared absorbance and reliability with respect to a high temperature/high humidity environment and low visible light absorbance is provided, since in order to reduce or minimize the optical distortion phenomenon, light in the near-infrared wavelength region not recognized by human eyes needs to be absorbed or reflected and thus blocked from reaching the sensor. Accordingly, the presently claimed invention as defined by claims 1-9, 11-25 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/20/2022